******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
STATE OF CONNECTICUT v. KEVIN M. BENEFIELD
               (AC 36438)
                 Lavine, Mullins, and Borden, Js.
    Argued September 10—officially released November 18, 2014

(Appeal from Superior Court, judicial district of New
                 Haven, Gold, J.)
  Daniel J. Krisch, assigned counsel, for the appel-
lant (defendant).
  Ronald G. Weller, senior assistant state’s attorney,
with whom, on the brief, was Michael Dearington,
state’s attorney, for the appellee (state).
                         Opinion

  LAVINE, J. This case requires us to apply the fourth
amendment’s prohibition against unreasonable search
and seizures in light of steady advances in modern day
scientific technology, particularly STR DNA testing.1
Specifically, we must determine whether the defen-
dant’s 1986 unqualified consent to a complete search
of his saliva sample permitted DNA testing to be per-
formed in 2009. We conclude that the defendant sur-
rendered any expectation of privacy in the sample in
1986, regardless of how or when the sample was to
be tested.
  The defendant, Kevin M. Benefield, appeals from the
judgment of conviction, rendered after a jury trial, of
murder in violation of General Statutes § 53a-54a (a)
and felony murder in violation of General Statutes § 53a-
54c. On appeal, the defendant claims that the trial court
improperly (1) concluded that the scope of the consent
he gave the police in 1986 to test a sample of his saliva
included a DNA test of that sample conducted in 2009,
and (2) merged his convictions for murder and felony
murder instead of vacating his conviction for felony
murder.2 We affirm in part and reverse in part the judg-
ment of the trial court.
  The following facts, as reasonably found by the jury,
are relevant to our resolution of the appeal. At all times
relevant, the victim, Barbara Pelkey, was employed as
a machine operator at R.S. Moulding & Manufacturing
Company (business), where she worked the night shift
alone from 10:30 p.m. until 6:30 a.m. The business is
located in a Wallingford industrial park that houses a
number of businesses, including at the time a catering
concern and a ‘‘car’’ boutique. On September 3, 1986,
Ernest Hernandez, another machine operator, reported
for work at 6:30 a.m. and discovered the victim’s naked
body lying face down in an office at the rear of the
business.3 Hernandez immediately summoned the Wall-
ingford police.
  Jeryll Lee McGrath, a Record Journal reporter,
arrived at the scene at approximately 8:45 a.m. and
interviewed the employees of nearby businesses who
had gathered outside the business, which had been cor-
doned off by the police. The defendant, who was then
employed at the catering concern,4 was interviewed by
McGrath. He told her that he knew the victim well
enough to say ‘‘hello’’ to her. At the time McGrath inter-
viewed the defendant, the police had not yet released
the victim’s identity.
   Edward T. McDonough, a forensic pathologist and
then the state’s deputy chief medical examiner, con-
ducted an autopsy of the victim’s corpse and testified
at trial. The autopsy revealed that the victim had been
bludgeoned about the head and neck, and suffered sev-
eral skull and facial fractures and hemorrhaging over
the entire surface of her brain. The injuries to the vic-
tim’s neck were consistent with manual strangulation,
and the wounds to her head were consistent with being
struck with a mallet found near her body.5 There were
bruises and lacerations to her torso, hands and arms,
which were indicative of defensive wounds. The victim
also suffered a violent sexual assault, resulting in an
anal tear and hemorrhaging in her pelvic area. There
was sperm in her vagina and anus. McDonough was
unable to determine the exact time of the victim’s death,
but he estimated that it occurred between 2 and 4 a.m.
on September 3, 1986. He opined that the victim was
alive when the injuries to her head were inflicted and
that she died as a result of blunt force trauma to her
head and neck.
  During their investigation, the police identified sev-
eral possible suspects, including the defendant. On Sep-
tember 7, 1986, the defendant consented to be
interviewed by the police. During the interview, the
defendant discussed the victim by name and told the
police that he had met her once and knew that she
worked alone at night. In a subsequent interview, the
defendant again stated that he had met the victim only
once and had never gotten closer to her than four feet.
Other witnesses, however, recalled seeing the defen-
dant in the victim’s company on at least four occasions.
   During the September 7, 1986 interview, the defen-
dant provided police with a detailed alibi of where he
claimed to have been on the night of the victim’s death.
He told the police that on September 2, 1986, he was
with his girlfriend, Fradrika Hardy, in New Haven from
4 or 5 in the afternoon until midnight. After he took his
girlfriend home, he went to the home of his cousin,
Felicia Wells. He and Wells went to a bar until closing
time. The two then went to an after-hours club, drank
beer, and left after twenty minutes to search for Wells’
boyfriend. The defendant stated that, after he left Wells,
he went home to bed at 1:45 a.m. The defendant also
told the police that he went to work at the catering
company at 10 a.m. the next day, September 3, 1986.
When questioned by the police, Hardy stated that the
defendant was with her until 3 a.m. on September 3,
1986. Although the police recognized discrepancies in
the defendant’s and Hardy’s accounts, he did have an
alibi.
  On September 12, 1986, the defendant permitted the
police to obtain samples of his hair6 and saliva.7 Prior
to providing the saliva samples, the defendant signed
a consent form authorizing the police to ‘‘conduct a
complete search’’ of the three saliva samples taken by
buccal swab. Soon thereafter, personnel at the state
forensic science laboratory (laboratory) conducted an
absorption-inhibition test8 that revealed that the defen-
dant’s saliva contained antigenic substance H and amy-
lase. Those test results were of little evidentiary value.
  Although the police had identified several suspects,
they made no arrests in 1986. In September, 1987, how-
ever, John Card and Marilu Flaler provided ‘‘statements
to the police that included unpublished details of the
crime . . . .’’ State v. Ireland, 218 Conn. 447, 449, 590
A.2d 106 (1991). They identified several men who had
made incriminating remarks indicating their involve-
ment in the victim’s death. Id. Kenneth F. Ireland, Jr.,
subsequently was arrested and convicted of the victim’s
murder, sexual assault, and burglary. Id., 448. In 2009,
however, Ireland was exonerated of those crimes on
the basis of DNA evidence. See Skakel v. State, 295
Conn. 447, 706, 991 A.2d 414 (2010) (Palmer, J., dis-
senting).
   In 2009, the police reopened the investigation into
the victim’s murder, but found no new witnesses.
Instead, the police asked personnel at the laboratory
to use DNA testing to reexamine some of the evidence
the police had gathered in 1986. The results of the DNA
testing demonstrated that the defendant could not be
eliminated as a contributor of the sperm found in the
victim’s vagina.9 On the basis of the DNA results, Lieu-
tenant Robert Fils of the Wallingford Police Department
obtained an arrest warrant for the defendant, who was
then living in Bronx, New York.
   In December, 2009, Fils and two other officers trav-
eled to the Bronx to interview the defendant. Prior to
interviewing the defendant, the police advised him of
his rights pursuant to Miranda v. Arizona, 384 U.S.
436, 478–79, 86 S. Ct. 1602, 16 L. Ed. 2d 694 (1966). The
police showed the defendant the arrest warrant, which
included a charge of sexual assault. The defendant
stated to Fils that ‘‘it wasn’t sexual assault, that it was
consensual,’’ that ‘‘she took her own clothes off,’’ and
that he and the victim had ‘‘regular sex’’ on the floor
of the business. The defendant stated that, as he was
departing from the business, he saw the victim get
dressed and move toward the bathroom. Fils asked
the defendant why he killed the victim if the sexual
encounter was consensual. The defendant denied kill-
ing the victim, but stated that his memory of what took
place that night was a bit blurry because he had smoked
phencyclidine, commonly known as PCP, that night. He
also stated that ‘‘it was something that should not have
happened,’’ but he did not explain what it meant. The
police obtained a search warrant to obtain another buc-
cal swab of the defendant’s saliva, which was sent to
the laboratory for DNA testing. That testing confirmed
that the defendant was the source of sperm in the vic-
tim’s vagina.
  The defendant was arrested, returned to Connecticut,
and tried to a jury in 2012. The state placed the results of
the 2009 DNA testing into evidence over the defendant’s
objection. The jury found the defendant guilty of murder
and felony murder. The court merged the two convic-
tions and sentenced the defendant to sixty years incar-
ceration. The defendant filed motions for a judgment
of acquittal and for a new trial; the court denied both
motions, and the defendant appealed.
                             I
  The defendant first claims that the court improperly
concluded that the scope of the consent he gave the
police in 1986 to obtain and test the saliva samples he
provided included the DNA testing conducted in 2009.
We disagree.
   ‘‘Our standard of review of a trial court’s findings and
conclusions in connection with a motion to suppress is
well defined. A finding of fact will not be disturbed
unless it is clearly erroneous in view of the evidence
and pleadings in the whole record . . . . [W]here the
legal conclusions of the court are challenged, we must
determine whether they are legally and logically correct
and whether they find support in the facts set out in
the memorandum of decision . . . .’’ (Internal quota-
tion marks omitted.) State v. Gonzalez, 278 Conn. 341,
347–48, 898 A.2d 149 (2006). When an appeal raises
questions of law, as this case does, our review is plenary.
Id., 348.
  The following facts underlie the defendant’s claim.
In September, 1986, the defendant agreed to provide
bodily samples for investigative testing. On September
12, 1986, the defendant signed a consent form that
stated: ‘‘I, Kevin Benefield, having been informed of my
constitutional right not to have a search made of the
premises hereinafter mentioned without a search war-
rant and of my right to refuse to consent to such a
search, hereby authorize Det. Fairchild, and . . . mem-
bers of the . . . Police Department, to conduct a com-
plete search of a saliva sample 3 samples. KB These
officers are authorized by me to take from my person
a saliva sample. KB This written permission is being
given by me to the above-named officers voluntarily
and without threats or promises of any kind. /s/ Kevin
Benefield.’’ (Emphasis added.)
   Prior to trial, on November 3, 2011, the defendant
filed a motion to suppress the results of the 2009 DNA
testing performed on the saliva sample he provided in
1986 and all evidence derived therefrom, including his
2009 statements to the police. The defendant claimed
that the 2009 DNA testing constituted a warrantless,
nonconsensual search in violation of the fourth amend-
ment to the federal constitution and article first, § 7,
of the constitution of Connecticut.10 More specifically,
the defendant contended that the 2009 DNA testing
‘‘exceeded the scope and duration of the original con-
sent given’’ in 1986. In other words, the defendant
argued that the 2009 DNA testing constituted a second
search to which he did not consent, and, therefore, it
was an unreasonable search.
   The parties stipulated to a number of facts concerning
the motion to suppress. They stipulated that the defen-
dant knowingly and voluntarily signed the consent form
on September 12, 1986, and that he agreed to provide
three saliva samples to the police. Moreover, the con-
sent form does not describe the particular testing to be
performed on the defendant’s saliva sample and con-
tains no express limitation on the scope of the testing
or its duration. They also stipulated that the detective
who was present when the defendant signed the con-
sent form did not discuss the details of any testing with
the defendant. The laboratory tested the defendant’s
saliva sample in 1986 or 1987, and issued a report on
January 21, 1987. After the laboratory completed its
testing, the defendant’s saliva sample was returned to
the police in Wallingford, where it remained for twenty-
two years. The defendant never requested the return
of his 1986 salvia sample or revoked his consent for
testing given on September 12, 1986.
   The parties further stipulated that the subject DNA
testing; see footnote 1 of this opinion; did not exist in
1986, and that the laboratory began to perform DNA
testing in 1999. In July, 2009, the laboratory identified
a male DNA profile from the swab that had been taken
from the victim’s vagina on September 4, 1986. On Sep-
tember 21, 2009, the police submitted the defendant’s
saliva sample along with the saliva samples of other
suspects for DNA testing. The defendant did not give
a second consent, verbally or in writing, to the 2009
DNA testing, and the police did not obtain a search
warrant for the DNA testing of the defendant’s saliva
sample. The parties further stipulated that the defen-
dant’s DNA profile discovered in 2009 existed in the
saliva at the time it was taken on September 12, 1986.
   In support of his motion to suppress, the defendant
relied on the case of Florida v. Jimeno, 500 U.S. 248,
111 S. Ct. 1801, 114 L. Ed. 2d 297 (1991), and its progeny.
The trial court found, however, that the facts and legal
issue in the present case were distinguishable from
those in Jimeno11 and analyzed the question of what
rights the defendant relinquished by his consent and
what rights he retained. The court concluded that by
consenting to the taking of his saliva sample and to
using it for investigative purposes, the defendant relin-
quished his expectation of privacy in the saliva sample.
   The court read the consent form signed by the defen-
dant in 1986, and found that he did not limit his consent
in any way. Although the defendant could have limited
his consent by the type of testing to be performed; see
State v. Binner, 131 Ore. App. 677, 886 P.2d 1056 (1994)
(defendant consented to blood draw but limited testing
to blood alcohol content, not drugs), he did not limit
the type of testing to be performed on his saliva sample.
The defendant also could have limited the number of
tests and the period of time after the saliva samples
were taken during which the tests had to be performed.
See State v. Reagan, 209 Conn. 1, 13, 546 A.2d 839 (1988)
(party may limit scope of consent). The court found on
the basis of the consent given by the defendant in 1986
that it was unreasonable to interpret it to permit only
one test. The primary violation of the defendant’s rights,
to which he consented, was the taking of saliva sam-
ples. The court denied the defendant’s motion to
suppress.
   On appeal, the defendant claims that the court
improperly concluded that the defendant’s consent to
provide saliva samples in 1986 permitted the state to
conduct DNA testing on the samples in 2009. He argues
that in 1986 no objectively reasonable person would
have anticipated that in 2009 the state would perform
sophisticated DNA testing on the saliva samples he
provided in 1986. He asserts that one cannot consent
to a test that is not yet in existence. He claims that the
sole issue is whether the scope of his consent in 1986
included DNA testing of his saliva in 2009. We conclude
that the type of testing performed on the defendant’s
saliva samples at any time is not the determinative issue
in this case; rather, the unqualified scope of the defen-
dant’s consent is determinative.
   ‘‘The standard for measuring the scope of a suspect’s
consent under the [f[ourth [a]mendment is that of objec-
tive reasonableness—what would the typical reason-
able person have understood by the exchange between
the officer and the suspect? . . . The scope of a search
is generally defined by its expressed object. . . .
Although objective reasonableness is a question of law
[over which our review is plenary], the factual circum-
stances are highly relevant when determining what a
reasonable person would have believed to be the outer
bounds of the consent that was given.’’ (Citations omit-
ted; internal quotation marks omitted.) State v. Jenkins,
298 Conn. 209, 255, 3 A.3d 806 (2010).
   The defendant’s claim that no objectively reasonable
person could have anticipated in 1986 that his saliva
samples would be subjected to DNA analysis in 2009
misses the point because the unlimited consent he gave
authorized any lawful search at any time by any technol-
ogy. The defendant concedes that a warrantless search
may be reasonable if predicated on consent. See State
v. Winfrey, 302 Conn. 195, 201, 24 A.3d 1218 (2011).
The defendant does not assert that the police obtained
the 1986 saliva samples illegally, and he stipulated that
his DNA present in his saliva in 1986 was present in
2009. His contention is that those samples may not be
tested legally in 2009.
   To support his position that in 1986 no objectively
reasonable person could have anticipated that a saliva
sample given at that time would be subject to DNA
testing in 2009, the defendant relies on United States
v. Jones,      U.S.    , 132 S. Ct. 945, 181 L. Ed. 2d
911 (2012). In Jones, the United States Supreme Court
considered how ‘‘to apply the Fourth Amendment’s pro-
hibition of unreasonable searches and seizures to a
21st-century surveillance technique . . . .’’ (Emphasis
added.) Id., 957 (Alito, J., concurring).12 Jones is factu-
ally distinguishable as it concerned surveillance tech-
nology, more precisely, a global positioning system used
to track the movement of a motor vehicle.13 The present
case concerns the ability to analyze DNA in a sample
of bodily fluid, namely, saliva that the defendant volun-
tarily gave to the police for testing. DNA is a ‘‘common
denominator characteristic, regardless of which . . .
sample is used to read the signature.’’ Wilson v. State,
132 Md. App. 510, 544–45, 752 A.2d 1250 (2000).
   The fourth amendment privacy interest extends ‘‘to
searches involving intrusions beyond the body’s sur-
face.’’ Schmerber v. California, 384 U.S. 757, 769, 86 S.
Ct. 1826, 16 L. Ed. 2d 908 (1966). ‘‘Search warrants
are ordinarily required for searches of dwellings, and
absent an emergency, no less could be required where
intrusions into the human body are concerned.’’ Id.,
770. ‘‘A consensual search may not exceed the scope
of the consent given. . . . Because a consensual
search falls within an established exception to the war-
rant requirement of the Fourth Amendment, the govern-
ment bears the burden of proving that the search was
within the scope of the consent.’’ (Citation omitted;
internal quotation marks omitted.) United States v. Mel-
endez, 301 F.3d 27, 32 (1st Cir. 2002). The defendant
bears the burden to limit the scope of consent; see
United States v. Price, 54 F.3d 342, 346 (7th Cir. 1995);
and the burden to prove the existence of a reasonable
expectation of privacy. See State v. Hill, 237 Conn. 81,
92–93, 675 A.2d 866 (1996). Significantly, the defendant
stipulated that he did not restrict the scope of his
consent.14
    In 1986, the defendant consented to permit the police
to conduct a complete search of three saliva samples.
The consent was without limitation or qualification as
to the type of searches to be permitted, the time within
which such searches must be undertaken, or the meth-
odology to be used. The fourth amendment to the
United States constitution provides in relevant part that
‘‘[t]he right of the people to be secure in their persons,
houses, papers, and effects, against unreasonable
searches and seizures, shall not be violated, and no
warrants shall issue, but upon probable cause . . . .’’
U.S. Const., amend. IV. Exceptions to the warrant and
probable cause requirements exist, however, and
include a search or seizure conducted pursuant to con-
sent. See State v. Nowell, 262 Conn. 686, 699, 817 A.2d
76 (2003).
  Courts have held that the police do not exceed the
scope of consent when the suspect has placed no limits
on the consent. See Florida v. Jimeno, supra, 500 U.S.
251 (‘‘reasonable for an officer to consider a suspect’s
general consent to a search of his car to include consent
to examine a paper bag lying on the floor of the car’’).
The Supreme Court in Jimeno noted that ‘‘the terms
of the search’s authorization were simple because the
defendant had granted the officer permission to search
his car, and did not place any explicit limitation on the
scope of the search, after the officer had informed [the
defendant] that he believed [that the defendant] was
carrying narcotics, and that he would be looking for
narcotics in the car.’’ (Internal quotation marks omit-
ted.) State v. Jenkins, supra, 298 Conn. 256.
   In Jenkins, our Supreme Court considered ‘‘the limi-
tations, under the fourth amendment . . . on police
questioning and requests for consent to search automo-
biles conducted during the course of routine traffic
stops.’’ (Footnotes omitted.) Id., 212–13. ‘‘Post-Jimeno
case law makes clear that, on the basis of the exchange
between the [police officer] and the defendant, [the
officer] reasonably could have understood the defen-
dant’s invitation to ‘check’ the Altima as an invitation
to search the interior of the car and unlocked compart-
ments therein, including its center console. . . . [The
officer’s] question about the presence of ‘anything ille-
gal’ in the car direct[ed] the defendant’s attention to
contraband such as narcotics or weapons, despite the
fact that he did not mention those items specifically.’’
Id., 256; see also id., 256–57 (federal courts considering
scope of general consent to search vehicle). In the pre-
sent case, the defendant knew on September 12, 1986,
that the police were searching for the person who was
responsible for the victim’s murder when he signed the
consent form and provided the police with samples of
his saliva. Nonetheless, the defendant placed no limits
on the consent to search his saliva samples.
   The defendant also argues on appeal that he con-
sented to a single search, which was performed in 1986,
and that the search in 2009 was a second search for
which the police needed new consent. We do not agree.
As previously discussed, the defendant consented to a
complete search of three saliva samples, which he did
not limit or qualify in any way. The state has identified
numerous cases from other jurisdictions where DNA
testing was conducted on samples obtained years ear-
lier. Each jurisdiction concluded that where the suspect
had not limited the scope of the consent to search,
the suspect did not have a reasonable expectation of
privacy in the sample at the time it was tested, even if
the sample was tested in conjunction with an unrelated
case, which is not the situation here.15
   The reasoning of the New York Appellate Division
in People v. King, 232 App. Div. 2d 111, 663 N.Y.S.2d
610, appeal denied, 91 N.Y.2d 875, 691 N.E.2d 646 (1997),
is instructive to the question of whether the DNA testing
of the defendant’s saliva samples in 2009 passes legal
muster. In King, a sample of the defendant Jermaine
King’s blood was obtained by valid warrant in connec-
tion with a certain rape investigation. Id., 114. The sam-
ple, however, was tested again with respect to the
investigation of another crime. Id. The later test
revealed that King was the perpetrator of an unrelated
rape. Id., 117. At trial, King filed a motion to suppress on
numerous grounds; the motion was denied. Id., 114–15.
One of King’s claims on appeal was whether his blood,
obtained for purposes of one investigation, validly could
be used during the investigation of another crime. Id.,
115. The Appellate Division noted that an individual
has a legitimate privacy expectation with respect to
bodily fluids and the right to be free from unreasonable
search and seizure of such fluids. Id., 117. Samples of
bodily fluids may only be obtained by warrant or one
of the exceptions thereto. Id. The Appellate Division
concluded, however, that once a sample has been
obtained lawfully, there is no need to show probable
cause anew for each subsequent use to which the sam-
ple might be put, and the individual ‘‘can no longer
assert either privacy claims or unreasonable search and
seizure arguments with respect to the use of the sam-
ple.’’ Id. Privacy concerns are not relevant once the
sample has been removed lawfully from the suspect’s
person. Id., 117–18. A defendant does not have a reason-
able expectation of privacy in lawfully seized ‘‘tangible
property, such as a gun or a controlled substance.
Although human blood, with its unique genetic proper-
ties, may initially be qualitatively different from such
evidence, once constitutional concerns have been satis-
fied, a blood sample is not unlike other tangible prop-
erty which can be subject to a battery of scientific
tests.’’ Id., 118. The Appellate Division upheld the ruling
of the trial court in King. Id.
   The defendant counters that, in the cases from other
jurisdictions cited by the state, DNA testing was in use
at the time the bodily samples were legally obtained.
Even if this is true, the shortcoming in this argument
is that the defendant here failed to limit his consent in
time or to specific testing methods then known or in
existence. As King and other cases demonstrate, there
is no constitutional violation of a defendant’s reason-
able expectation of privacy in bodily fluids that are
legally obtained in one criminal investigation and subse-
quently used in an unrelated criminal investigation.16
See footnote 15 of this opinion.
  In summary, the determinative fact in this case is
that the defendant consented to ‘‘a complete search’’
of his saliva samples without temporal limitation, and
without restriction as to the kinds of tests to be per-
formed. Complete in this context means ‘‘brought to
an end or to a final or intended condition.’’ Webster’s
Third New International Dictionary (1966). In this case,
a reasonably objective person would understand that
the police obtained the saliva sample with the intention
of determining who committed the victim’s murder and
that they would continue their search until they found
the person responsible. On the basis of his broad and
unrestricted consent, the defendant reasonably may
have expected that the police would continue to search
the salvia samples until they found information that
either eliminated or did not eliminate him as a suspect
in the victim’s murder. The court, therefore, properly
denied the defendant’s motion to suppress the results
of the DNA testing of the defendant’s saliva samples.
                            II
  The defendant’s second claim is that the court
improperly merged his conviction for murder and felony
murder rather than vacating his conviction for felony
murder. We agree.17
   The following procedural history is relevant to the
defendant’s claim. As previously stated, the jury found
the defendant guilty of both murder and felony murder.
At the time of sentencing, the state asked the court to
merge the defendant’s convictions and to sentence the
defendant on the murder conviction only. The defen-
dant agreed with the state’s request, as did the court.
The court, therefore, merged the defendant’s convic-
tions for murder and felony murder, and sentenced the
defendant to sixty years in prison. The defendant
appealed.
   Thereafter, our Supreme Court decided State v.
Polanco, 308 Conn. 242, 61 A.3d 1084 (2013), in which
it held that ‘‘when a defendant has been convicted of
greater and lesser included offenses, the trial court must
vacate the conviction for the lesser offense rather than
merging the convictions . . . .’’ Id., 245.18
  The defendant’s claim is one of double jeopardy.
Claims of double jeopardy are of constitutional magni-
tude to which the plenary standard of review applies.
See State v. Johnson, 137 Conn. App. 733, 753, 49 A.3d
1046 (2012), cert. granted on other grounds, 307 Conn.
927, 55 A.3d 568 (2012), cert. granted on other grounds,
308 Conn. 938, 66 A.3d 881 (2013).
  Double jeopardy prohibits ‘‘multiple punishments for
the same offense [in a single trial]. . . . With respect
to cumulative sentences imposed in a single trial, the
[d]ouble [j]eopardy [c]lause does no more than prevent
the sentencing court from prescribing greater punish-
ment than the legislature intended. (Internal quotation
marks omitted.) State v. Miranda, 145 Conn. App. 494,
502, 75 A.3d 742, cert. granted in part, 310 Conn. 942,
79 A.3d 894 (2013). In the present case, there was one
criminal transaction in which one victim was murdered.
Our Supreme Court has analyzed the legislative history
of the felony murder statute and concluded that the
legislature intended that intentional murder and felony
murder are alternative means of committing the same
offense and should be treated as a single crime for
double jeopardy purposes. See State v. Chicano, 216
Conn. 699, 708, 725, 584 A.2d 425 (1990) (citing State
v. John, 210 Conn. 652, 695, 557 A.2d 93, cert. denied,
493 U.S. 824, 110 S. Ct. 84, 107 L. Ed. 2d 50 [1989]),
cert. denied, 501 U.S. 1254, 111 S. Ct. 2898, 115 L. Ed.
2d 1062 (1991), overruled in part on other grounds by
State v. Polanco, 308 Conn. 242, 61 A.3d 1084 (2013).
   The merger question presented in this case is similar
to the one this court addressed in State v. Miranda,
supra, 145 Conn. App. 494. Our Supreme Court granted
the petition for certification to appeal filed by that
defendant, Pedro L. Miranda; see State v. Miranda, 310
Conn. 942, 79 A.3d 894 (2013);19 but has not yet rendered
a decision. Nonetheless, we adopt the reasoning and
holding of this court in Miranda. See Diaz v. Commis-
sioner of Correction, 125 Conn. App. 57, 68 n.9, 6 A.3d
213 (2010) (court policy dictates that one panel should
not overrule prior panel), cert. denied, 299 Conn. 926,
11 A.3d 150 (2011). The defendant was convicted of
murder and felony murder, which are a single crime
for double jeopardy purposes. For the foregoing rea-
sons, we remand the case to the trial court with direc-
tion to vacate the defendant’s conviction for felony
murder.
   The judgment is reversed only as to the conviction
of felony murder and the case is remanded with direc-
tion to vacate the conviction of that offense. The judg-
ment is affirmed in all other respects.
      In this opinion the other judges concurred.
  1
     Nicholas Yang, a forensic science examiner at the Department of Emer-
gency Services and Public Protection, testified that DNA stands for deoxyri-
bonucleic acid and is the material that ‘‘makes us who we are.’’ STR DNA
testing is the type of testing Yang used in this case. STR is an acronym for
short tandem repeats. In this opinion, we refer to the testing simply as
DNA testing.
   2
     The court merged the defendant’s convictions and sentenced him to
sixty years in the custody of the Commissioner of Correction.
   3
     The victim was wearing sneakers at the time. Her clothing was neatly
folded on a nearby chair.
   4
     The defendant’s last day of employment at the catering concern was
September 8, 1986. There was no evidence as to why the defendant’s employ-
ment came to an end.
   5
     DNA testing performed in 2009 confirmed the presence of the victim’s
DNA on a mallet found at the crime scene.
   6
     The defendant’s hair did not match the strands of hair found on the
victim’s corpse.
   7
     The police obtained saliva samples from other men who worked in the
industrial park or knew the victim.
   8
     The absorption-inhibition test is a blood grouping test.
   9
     Other suspects were eliminated as possible contributors of the sperm
on the basis of DNA testing.
   10
      In his brief on appeal, the defendant notes that the motion to suppress
relied on both the state and federal constitutions as legal support for his
position. He concedes on appeal, however, that there is no distinction
between the fourth amendment to the federal constitution and article first,
§ 7, of the constitution of Connecticut with respect to the scope of consent
to search. See State v. Jenkins, 298 Conn. 209, 261, 3 A.3d 806 (2010).
   11
      The issue in Jimeno concerned the scope of consent given at the scene
of a motor vehicle stop. More specifically, when the motorist gave the police
officer permission to search the trunk of his vehicle, did his consent included
a search of the containers in the trunk.
   12
      The case of Katz v. United States, 389 U.S. 347, 88 S. Ct. 507, 19 L.
Ed. 2d 576 (1967), Justice Alito wrote, ‘‘rests on the assumption that this
hypothetical reasonable person has a well-developed and stable set of pri-
vacy expectations. But technology can change those expectations. Dramatic
technological change may lead to periods in which popular expectations are
in flux and may ultimately produce significant changes in popular attitudes.’’
United States v. Jones, supra, 132 S. Ct. 962, (Alito, J., concurring).
   13
      Justice Alito analyzed the question presented in Jones under the fourth
amendment ‘‘by asking whether [Jones’] reasonable expectations of privacy
were violated by the long-term monitoring of the movements of the vehicle
he drove.’’ (Emphasis added.) United States v. Jones, supra, 132 S. Ct. 958.
The majority in Jones performed its analysis under the common law of
trespass to chattels. Id., 957.
   14
      The defendant stipulated that ‘‘[t]he consent form does not contain any
description of the particular testing that will be performed on the defendant’s
saliva sample. There is no expressed limitation on the scope of the testing
or the duration of the testing in the September 12, 1986 consent form.’’
Moreover, he stipulated that he ‘‘himself placed no condition or expressed
limitation on his written consent.’’
   15
      See, e.g., Wilson v. State, supra, 132 Md. App. 510 (police need not
obtain warrant to retest blood sample legally seized seven years earlier in
unrelated case as defendant had no expectation of privacy in sample);
Bickley v. State, 227 Ga. App. 413, 489 S.E.2d 167 (1997) (blood sample
obtained by warrant in one case used in multiple rape investigations); Wash-
ington v. State, 653 So. 2d 362 (Fla. 1994) (once blood samples obtained,
police not restrained from using evidence in unrelated case), cert. denied,
516 U.S. 946, 116 S. Ct. 387, 133 L. Ed. 2d 309 (1995); compare State v.
Binner, supra, 131 Ore. App. 677 (defendant limited consent to testing for
blood alcohol content, but not drugs).
   16
      If there is no violation for the use of bodily fluids to compare DNA
between and among criminal investigations, it is difficult to understand why
DNA testing in the very case in which the samples were legally obtained
by the police would violate the defendant’s expectation of privacy. See State
v. Foreman, 288 Conn. 684, 706–709, 954 A.2d 135 (2008) (buccal swab
legally obtained in one case used in investigation of second case; consent
to search not rendered involuntary because police did not tell defendant
purpose of underlying search); Bickley v. State, 227 Ga. App. 413, 415,
489 S.E.2d 167 (1997) (multiple DNA testing permitted, results are like
fingerprints maintained on file by law enforcement authorities for further
investigation).
   17
      Although we agree with the defendant that the court improperly merged
the defendant’s convictions rather than vacating the felony murder convic-
tion, we note that the court’s ruling was consistent with the law at the time
of sentencing. See State v. Chicano, 216 Conn. 699, 725, 584 A.2d 425 (1990)
(combine convictions and vacate sentence on lesser offense), cert. denied,
501 U.S. 1254, 111 S. Ct. 2898, 115 L. Ed. 2d 1062 (1991), overruled in part
by State v. Polanco, 308 Conn. 242, 61 A.3d 1084 (2013). Polanco was decided
subsequent to the defendant’s filing his appeal in this court.
   18
      ‘‘Prior to Polanco, our courts applied the so-called merger remedy when
multiple convictions imposed for the same offense violated the double jeop-
ardy clause. . . . Under this approach, in the case of greater and lesser
included offenses, the sentence imposed for the lesser included offense is
vacated, but the convictions on the lesser counts become combined with
that on the compound offense and [are] not . . . merged out of existence.
. . . [T]he part of the conviction on the lesser offense [remains] unaffected
should the compound offense be invalidated [later] as a matter of law.’’
(Citation omitted; internal quotation marks omitted.) State v. Miranda, 145
Conn. App. 494, 504, 75 A.3d 742, cert. granted in part, 310 Conn. 942, 79
A.3d 894 (2013).
   19
      The certified question is ‘‘Did the Appellate Court properly apply . . .
Polanco . . . which held that the appropriate remedy for cumulative convic-
tions of greater and lesser included offenses arising from the same incident
is to vacate the conviction for the lesser offense, to cumulative homicide
convictions arising from the killing of a single victim?’’ State v. Miranda,
supra, 310 Conn. 942.